J-S04017-17


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    THE BANKCORP BANK                          :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
               v.                              :
                                               :
                                               :
    JOHN W. MARUSCO AND DEANA                  :
    MARUSCO                                    :
                                               :   No. 1968 EDA 2016
                                               :
    APPEAL OF: STEVE FITZGERALD LLP            :

                  Appeal from the Order Entered May 25, 2016
               In the Court of Common Pleas of Delaware County
                    Civil Division at No(s): No. 2013-002412


BEFORE:      SHOGAN, J., OTT, J., and STEVENS, P.J.E.*

MEMORANDUM BY OTT, J.:                                     FILED JUNE 20, 2017

        Steve Fitzgerald, LLP, (Fitzgerald) appeals from the order entered on

May 25, 2016, in the Court of Common Pleas of Delaware County, denying

his petition for relief filed pursuant to 42 Pa.C.S. § 8103(b), regarding

deficiency judgments.       In this timely appeal, Fitzgerald raises two claims:

(1) the trial court erred and abused its discretion in refusing to entertain the

petition when Fitzgerald was not notified of or served a copy of the petition

to set fair market value, and (2) the trial court erred and abused its

discretion in determining Fitzgerald had no standing because he is not

personally liable for the deficiency judgment. After a thorough review of the


____________________________________________


*
    Former Justice specially assigned to the Superior Court.
J-S04017-17



submissions by the parties, relevant law and the certified record, we affirm

on the basis of the trial court opinion.

        This matter presents a unique factual situation. Initially, The Bancorp

Bank (Bancorp) loaned Michmax, LLC, (Michmax) $1,250,000.00 for that

entity to develop property on Short Street, Prospect Park, Pennsylvania.

Michmax1 consisted of two limited partners: John Marusco (one of the

defendants in this underlying action) and Martin Bonnes. The Short Street

property was subsequently divided into lots, which included property located

at 730 and 736 Short Street. In order to obtain the loan, Michmax executed

an open end mortgage granting Bancorp a first mortgage lien against the

Short Street property.          Also, Marusco and his sister, Deana Marusco,

obtained a similar open end mortgage on investment property they

independently owned, located at 1123 and 1127 Jefferson Avenue, Woodlyn,

Pennsylvania, essentially providing that property as collateral for the

$1,250,000.00 loan.        It does not appear that any additional money was

loaned because of the mortgage. Bancorp was granted first mortgage lien

status on the Jefferson Avenue property.

        Not only did Michmax default on the loan and mortgage, it failed to

pay taxes on the Short Street property. Because of the failure to pay taxes,

two of the Short Street properties, 730 and 736 Short Street, were sold to


____________________________________________


1
    Michmax has since dissolved.



                                           -2-
J-S04017-17



Fitzgerald at tax sale. Bancorp subsequently moved to foreclose on all the

Short Street properties, including those sold at tax sale to Fitzgerald. This

foreclosure action against Michmax and Fitzgerald was filed at docket

number 2011-002616.2

       The Maruscos were also in default regarding the Jefferson Street

property. Approximately two years after filing the original action, Bancorp

sought foreclosure on the Jefferson Street property. This action was filed at

docket number 2013-002412. The sole defendants in this action are John

Marusco and Deana Marusco, who had independently obtained the open end

mortgage on the Jefferson Street property.             Deana Marusco sought to

consolidate the two actions, however consolidation was denied. See Order,

4/4/2014. The Consolidation order was not appealed. Having no connection

to the Jefferson Street property, Fitzgerald was not named nor joined as a

defendant in this action. Subsequently, on September 25, 2014, Bancorp

obtained judgment in the amount of $577,823.45 against the Maruscos as

the owners of the Jefferson Street property. The Jefferson Street property

was sold to Bancorp at sheriff’s sale.         The deed to the property has been

recorded and delivered to Bancorp.




____________________________________________


2
    It is represented to this Court that the primary issue in this ongoing
litigation is whether the mortgage survived the tax sale in light of the
subdivision of the property and renumbering of the lots.



                                           -3-
J-S04017-17



      Subsequently, Bancorp sought a determination of the fair market value

of the Jefferson Street property. Fitzgerald was not named in that petition

nor was he served with a copy of it. On December 31, 2015, approximately

four months after the petition to fix fair market value had been filed and six

months after the deed had been recorded, Fitzgerald filed his petition

pursuant to 42 Pa.C.S. § 8103(b), seeking full discharge of any liability

Fitzgerald might have in relation to the foreclosure action filed at docket

number 2011-2616, the original and ongoing foreclosure action. On March

3, 2016, Fitzgerald’s petition was granted, ex parte, as no potentially

opposing party had been notified of the presentation of the petition.           The

order was subsequently vacated. On April 20, 2016, following a hearing, the

fair market value of the Jefferson Street property was set and the deficiency

was determined to be $683,430.01. On May 23, 2016 a hearing and

argument was held regarding Fitzgerald’s petition for relief.         On May 24,

2016, the Honorable Charles Burr denied Fitzgerald’s petition, having

determined that Fitzgerald was not personally liable for the debt and,

therefore, Section 8103(b) was not applicable. This timely appeal followed.

      The   resolution   of   this   matter   requires   the   interpretation   and

application of 42 Pa.C.S. § 8103(b). As such,

      [b]ecause statutory interpretation is a question of law, our
      standard of review is de novo, and our scope of review is
      plenary.
                                       …

      When interpreting statutes:


                                       -4-
J-S04017-17


         we are required to follow the rules of statutory
         construction, which direct that every statute shall be
         construed, if possible, to give effect to all of its provisions
         and that when the words of a statute are clear and free
         from all ambiguity, the letter of it is not to be disregarded
         under the pretext of pursuing its spirit.

Northwest National Bank v. Knapp, 149 A.3d 95, 98 (Pa. Super. 2016)

(citations omitted).

      The relevant statute, 42 Pa.C.S. § 8103(b) states:

      b) Effect of failure to give notice.--Any debtor and any owner
      of the property affected thereby, who is neither named in the
      petition nor served with a copy thereof or notice of the filing
      thereof as prescribed by general rule, shall be deemed to be
      discharged from all personal liability to the judgment creditor on
      the debt, interest and costs, but any such failure to name such
      person in the petition or to serve the petition or notice of the
      filing thereof shall not prevent proceedings against any
      respondent named and served.

42 Pa.C.S. § 8103(b) (italics added)

      Essentially, the Honorable Charles B. Burr, II, determined that in order

for the remedy described in Section 8103(b) to apply, the debtor must be

subject to personal liability for the debt.   Clearly, personal liability for the

debt cannot be discharged if one is not personally liable. Because Fitzgerald

is not a party to the loan, Bancorp cannot seek repayment of the debt from

Fitzgerald. Fitzgerald is, at most, possessor of two parcels of land subject to

repossession by Bancorp; he cannot be made to pay any other portion of the

deficiency judgment owed to Bancorp. As Fitzgerald, LLP, has no personal

liability for the debt, that which does not exist cannot be discharged, and,

therefore, Section 8103(b) does not apply. He cannot rely upon a failure to

                                       -5-
J-S04017-17


be notified of the petition for deficiency judgment to obtain relief in a

separate foreclosure action involving a separate property.

      In his Pa.R.A.P. 1925(a) opinion, dated September 9, 2016, Judge

Burr has provided a detailed and comprehensive legal analysis of this

matter. Therefore, we have no need to expand upon that analysis and we

rely upon it in affirming the trial court’s order.

      Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 6/20/2017




                                       -6-
                                                                                                           Circulated 05/24/2017 02:08 PM




IN THE COURT OF COMMON PLEAS OF DELA WARE COUNTY, PENNSYLVANIA
                       CIVIL ACTION - LAW

THE BANCORP BANK                                                             NO. 13-002412
                                                                             PA Superior Court Docketing No. 1968 EDA 2016
              v.
JOHN W. MARUSCO and
DEANA MARUSCO

SHERRY LOWE JOHNSON, ESQUIRE, and BRIAN E. O'NEILL, ESQUIRE,
     Attorneys for the Plaintiff.
MICHAEL P. DIGNAZIO, ESQUIRE, Attorney for the Deficiency Judgment Act Petitioner,
     Steve Fitzgerald, LLP.


                                                       OPINION
BURR, S.J.                                                                                    FILED: September 9, 2016

                   The Petitioner, Steve Fitzgerald, LLP, has appealed from this Court's denial of its

Petition Pursuant to Sections 8103 (b) and (d) of Pennsylvania's Deficiency Judgment Act, 42

Pa. C.S. §8103 (the "Act'')1, based upon the following findings: "I) section 8103(d) of the Act is



I
    Pennsylvania's Deficiency Judgment Act, 42 Pa C.S. §8103, provides in relevant part:
"(a) General rule.-Whenever any real property is sold, directly or indirectly, to the judgment creditor in execution proceedings
and the price for which such property has been sold is not sufficient to satisfy the amount of the judgment, interest and costs and
the judgment creditor seeks to collect the balance due on said judgment, interest and costs, the judgment creditor shall petition the
court to fix the fair market value of the real property sold. The petition shall be filed as a supplementary proceeding in the matter
in which the judgment was entered. If the judgment was transferred from the county in which it was entered to the county where
the execution sale was held, the judgment shall be deemed entered in the county in which the sale took place.

 (b) Effect of failure to give notice.-Any debtor and any owner of the property affected thereby, who is neither named in the
petition nor served with a copy thereof or notice of the filing thereof as prescribed by general rule, shall be deemed to be
discharged from all personal liability to the judgment creditor on the debt, interest and costs, but any such failure to name such
person in the petition or to serve the petition or notice of the filing thereof shall not prevent proceedings against any respondent
named and served.

*****
(d) Action in absence of petition.-If the judgment creditor shall fail to present a petition to fix the fair market value of the real
property sold within the time after the sale of such real property provided by section 5522 (relating to six months limitation), the
debtor, obligor, guarantor or any other person liable directly or indirectly to the judgment creditor for the payment of the debt, or
any person interested in any real estate which would, except for the provisions of this section, be bound by the judgment, may file
a petition, as a supplementary proceeding in the matter in which the judgment was entered, in the court having jurisdiction,
setting forth the fact oflhe sale, and that no petition has been filed within the time limited by section 5522 to fix the fair market
value of the property sold, whereupon the court, after notice as prescribed by general rule, and being satisfied of such facts, shall
direct the clerk to mark the judgment satisfied, released and discharged." 42 Pa. C.S. §8103 (a), (b) and (d) (emphasis supplied).
inapplicable because Plaintiff, [Bancorp Bank], timely filed its Petition to Fix Fair Market Value

in this action;2        2) the properties at issue in this action are I 123 Jefferson Avenue and 1127

Jefferson Avenue, Woodlyn, Pennsylvania; the fair market values for the properties have been

set, and a deficiency judgment exists; 3) the properties to which Steve Fitzgerald, LLP has

purported interest are 730 Short Street and 736 Short Street, Prospect Park, Pennsylvania, and

subject to a separate pending action; and 4) Steve Fitzgerald, LLP is not personally liable for the

underlying debt or deficiency judgment entered in this action, and therefore, Section 8103(b) of

the Act is inapplicable." Id.3               The combined fair market value of the Marusco Defendants'

Jefferson Avenue Properties was set at $280,000.00 by an Order of this Court filed on April 20,

2016. It is further noted that the Defendants' Motion to consolidate this action with the separate

pending action filed by the Plaintiff against Michmax, LLC and the Petitioner on grounds of

similarity was denied.

                    According to the averments of fact alleged in the within "Petition Pursuant to 42

Pa. C.S. §8103(dr filed on December 31, 2015:

     •    On April 4, 2011, the Plaintiff initiated a Complaint in Foreclosure, Bancorp Bank v.
          Michmax, LLC and [the Petitioner), captioned at Number 11-002616 in this Court,
          whereby the Plaintiff sought recovery upon a commercial loan to Michmax for land
          development on properties situated at 730 and 736 Short Street in Prospect Park,
          Delaware County, Pennsylvania that were purchased by the Petitioner, currently their
          terre-tenant,4 at an upset tax sale conducted by the Delaware County, Pennsylvania Tax
          Claim Bureau. (Id., ~,i 3 - 5).


2
    There is presently a Motion from the Plaintiff before the Pennsylvania Superior Court seeking to correct the Civil Docketing
Statement to reflect a change in the name of the Plaintiff from "The Bancorp Bank" to "WS Jefferson, LLC, Assignee of Bancorp
Bank." (Id., p. l}.

     It is here noted that the Petitioner's original Petition brought under section 8103( d) of the Act, supra, was granted. However,
that Order was rescinded, vacated and stricken by an Order of this Court that was issued on March 31, 2016, following a
conference with counsel for the Plaintiff and Petitioner. Thereafter, following the granting of reconsideration of that Order on the
Motion of the Petitioner and a Hearing for the taking of oral argument, the appealed from Order denying the within Petition on all
of the stated grounds, was filed.
4
      "A terre-tenant ... is 'one who claims an interest in the land subject to the lien of the mortgage.' Bank of Pennsylvania v.
GIN Enterprises. 316 Pa.Super. 367, 463 A.2d 4 (1983)." Marra v. Stocker, 389 Pa. Super. 5, 566 A.2d 320, 322 {1989).

                                                                 2
     •    The prior Foreclosure action, The Bancorp Bank                       v. Michmax, LLC and [Petitioner],
          captioned at Number 11-002616, seeks recovery                         of the same principal balance of
          $390,755.20 that is sought in the instant action, The                Bancorp Bank v. John W. and Deana
          Marusco, captioned at Number 13-002412. (Id., 11    6 - 8). Adding the claimed interest,
          fees and costs, the total payout in the former action amounted to $697,527.84 as of
          December 31, 2014, and to $549,585.35 in the case sub judice, against which this Court
          had granted summary judgment to the Plaintiff in the amount of $577,823.45. (Id.).5

     •    The Plaintiff issued a Writ of Execution against the Marusco Defendants as Guarantors
          on the instant Note, and the Sheriff of Delaware County, Pennsylvania executed upon the
          Defendants' real property situated at 1123 and 1127 Jefferson Avenue in Ridley
          Township, Delaware County, Pennsylvania. (Id., 1 9). This property was sold by the
          Sheriff to the Plaintiff for $1.00 on February 20, 2015 and the Sheriff recorded its Deed
          Poll to the Plaintiff on June 30, 2015. (Id.,, I 0).

     •   The Plaintiff sought fair market valuation of the foregoing property under the Act via a
         Petition filed on August 20, 2015, but failed to notice, serve and join the Petitioner as a
         "debtor" or "other person liable directly or indirectly to the Plaintiff'' pursuant to Section
         (g) of the Act,6 on the single commercial loan against Michmax, LLC, within six months
         of the execution sale and the recording of the Deed Poll on June 30, 2015. (Id., ~1 1 I -
         15).

                  The Plaintiff submitted the following Memorandum of Law in Support of its

Response to the foregoing Petition:

                 "Defendants[,] John W. Marusco and Deana Marusco[,]. .. are brother and sister
         who owned real property located at 1123 and 1127 Jefferson [Avenue], Woodlyn, PA
         (' Jefferson Property'). The Defendants, as mortgagors, gave Plaintiff a mortgage against
         the Jefferson Property as security for repayment of a loan granted by Plaintiff to
         Michmax, LLC (the 'Loan'). Deana Marusco was a mortgagor[,] not a guarantor for
         repayment of the Loan. Defendant[,] John W. Marusco[,] was a member of Michmax,
         LLC (the 'Borrower'), and guarantor for repayment of the Loan. The Borrower defaulted
         on the Loan and this foreclosure action was filed to foreclosej] upon the Jefferson
         Property. Plaintiff obtained an in rem judgment against the Defendants and a sheriff's
         sale commenced on February 20, 2015. Plaintiff subsequently filed a Petition for
         Deficiency Judgment in this litigation.


s         The principal sum of $577,823.45 was subsequently revised upward on the Plaintiff's Motion to Reassess
Damages and Amend Judgment to $683,430.01.
6
     "(g) Definitions.-As used in this section, the following words and phrases shall have the meanings given to them in this
subsection:

*****
'Debtor.' A debtor, obligor, guarantor, surety and any other person liable directly or indirectly to a judgment creditor for the
payment ofa debt." 42 Pa C.S. §8103(g) (emphasis supplied).


                                                               3
                    The [prior] action filed against [Michmax, the Borrower, and the Petitioner] is
             rather unique. The Borrower gave Plaintiff a mortgage against Lots 481, 64 and 63 (the
             'Original Property') to secure the Loan.        The Original Property subsequently was
             subdivided into six separate lots, two of which comprise of parcels located at 730 Short
             Street and 736 Short Street, Prospect Park, PA ("Short Street Property'). This action,
             also referred to as the 'Short Street Foreclosure Action', named [the Petitioner] as a
             (D]efendant because [the Petitioner] purchased the Short Street Property at a tax sale.
             [The Petitioner] did not sign the note for the Loan[,] nor did it guaranty repayment of the
             Loan.

                  Plaintiff claims that the Short Street Property were [sic] mistakenly included in the
            tax sale due to confusion from the Short Street Property being subdivided from the
            Original Property. Because [Petitioner] purchased the Short Street Property from the tax
            sale, Plaintiff was required to add [Petitioner] as a defendant in the Short Street
            Foreclosure Action to foreclose upon said property. The action against [the Petitioner]
            does not involve in personam liability from the Petitioner.t"

                  ... Simply put, [the Petitioner] is neither a debtor, obliger, guarantor, surety or any
            other person liable for payment [of] the debt. [42 Pa. C.S. §8103(g)]. [The Petitioner]
            does not have any personal liability for the Loan or the debt.

                     [The Petitioner] is the current owner of the Short Street Property. In the Short
            Street Foreclosure Action, Plaintiff seeks to foreclose upon the Short Street Property that
            was subject to a mortgage the Borrower gave to Plaintiff as security for repayment of the
            Loan. Plaintiff only added [the Petitioner} as a defendant to said foreclosure action
            because [the Petitioner] is the owner and currently in possession of the Short Street
            Property. Consequently, [the Petitioner] is misusing its Petition as a means to avoid the
            Short Street Foreclosure Action requesting the Court to mark said foreclosure action as
            'satisfied, released and discharged' as to [the Petitioner]. This is not only unusual, but
            nonsensical and definitely not a legal claim or request available to [the Petitioner].

                 It is well-known that a judgment against the land imposes no personal liability. See
            Meco Realty Co. v. Burns, 414 Pa. 495 (1964). [The Petitioner} relies on cases that are
            inapposite to this matter. Each case cited by [the Petitioner] involves parties who had




      There is no dispute subjudice that the Plaintiff's Deficiency Judgment Petition in this action was timely filed. The Petitioner contends only
that the Plaintiff wrongfully failed to serve it upon the Petitioner. The Petitioner considers itself to be entitled to the said notice due to its putative
status of "any other owner of property affected thereby." 42 Pa C.S. §8103(b}, supra. (Petitioner's Memorandum of Law in Support of Petition,
unnumbered pp. 3-6). However, the Petitioner consistently ignores !he complete language set forth in 42 Pa C.S. §8 l03(b), to wit:

  "(b) Effect of failure to give notice.--Any debtor and any owner of the property affected thereby,who is neither named in the petition nor served
with a copy thereof or notice of the filing thereofas prescribed by general rule, shall be deemed to be discharged from all personal liability to the
judgmentcredifor on the debt, interest and costs, but any such failure to name such person in the petition or to serve the petition or notice of the
filing thereof shall not prevent proceedings against any respondentnamed and served." Id (Emphasis added).

Since the Petitioner was not, is not, and cannot be held to be, personally liable on this Loan debt, it is true beyond cavil that he was not entitled to
notice of a Deficiency Judgment Petition in this action involving the Jefferson Avenue Properties in which ii possesses no ownership interest
whatsoever.



                                                                           4
            personal liability to repay the debt.8 This simply is not the case here. [The Petitioner] is
            not personally obligated to repay the debt in this case. Only Micbmax as the Borrower
            and John W. Marusco as the guarantor have personal liability to repay the Loan.

                    A one liner sums it up. [The Petitioner] has no personal liability for the debt
            underlying the foreclosure action filed in this case. Therefore, [the Petitioner] is not a
            'debtor' under the definition of the Deficiency Judgment Act, and not entitled to notice
            that a Petition to Fix Fair Market Value was filed in this foreclosure action regarding real
            property that [the Petitioner] neither owned or has a legal interest and regarding a debt to
            which [the Petitioner] has any personal liability to repay." (Plaintiff's Memorandum of
            Law in Support of Its Response to [Petitioner's] Petition Pursuant to 42 Pa. C.S.
            §8103(d), unnumbered pps. 1-3).


                    At the Hearing on the within Petition held on [May] 23, 2016,                                                                 the

Petitioner's counsel initiated his oral argument in favor of his client receiving notice under the

Act in the action sub judice with the statement that, in 2011, the Plaintiff had sued his client and

Michmax to obtain the approximate $500,000.00 balance remaining on a mortgage debt on the

Short Street Property upon which Michmax had defaulted, but that the Petitioner was under no

contractual obligation to repay. (5/23/16 N.T. 4).                                     Counsel claimed that this action seeks

repayment of the selfsame debt from the Marusco Defendants and that the Plaintiff had executed

its judgment in foreclosure granted by this Court against the Defendants' Jefferson Avenue real

estate that Plaintiff purchased from the Sheriff on February 20, 2015.                                          (Id., 4-5).         Counsel for

the Petitioner averred that "when we discovered that fact, on June the 9th, 2015, I filed a motion

with Judge Angelos with regard to staying that litigation before Judge Angelos, because ... the

Statutej] provides that[,] if the [B]ank desires to continue to collect on the debt, after they have


' See, e.g., Citicorp Mortgage Inc. v. Morrisville Hampton Realty. L.P .• eta/., 456 Pa. 338, 690 A.2d 723 (1997)(faifureofplamtiffbank to file
Deficiency Judgment Petition within six months of sheriff's sale of mortgaged properties discharged debt obligation of loan guarantors); Fidelity
Federal Savings & Loan Association v, Capponi, 453 Pa. Super. 640, 684 A.2d 580 (1996), app. den., 548 Pa. 659, 698 A.2d 67 (1996) (failure of
plaintiff bank to timely file a Deficiency Judgment Petition allowed for mortgage loan guarantors' debt obligation to be deemed satisfied in full);
Fim Seneca Bank v. Greenville Distributing Co., 533 A2d 157 (Pa Super. 1987) (debt of note obligors discharged due to plaintiff bank's failure
to timely file a Deficiency Judgment Petition). The Petitioner has also cited to the non-controlling federal case authority of Munoz v. Sovereign
Bank, U.S. Dist Ct E.D. Pa. No. 06·2876 (Harvey Bartle, III, J.), in support of the contention of its entitlement to satisfaction of this Loan debt
on grounds of the failure of the Plaintiff to provide notice to the Petitioner of the filing of its Petition under the Act. (Petitioner's Memorandum of
Law in Support of the Instant Petition, unnumbered p. 5; Petition Hearing Transcript 6/23/16 N.T. 7-8); and Petitioner's Concise Statement,
Paragraph (c). However, inasmuch as Munoz also disallowed personal liability only of individuals contractually obligated to repay the subject
loan debt, this case is, likewise, unhelpful to the Petitioner.

                                                                          5
executed against the real estate on the debt, they have to comply with the Deficiency Judgment

Act. (Id., 5).9          Counsel continued: "[s]o I was telling Judge Angelos, on June the 9th, 2015,

there's been a sale. The [B]ank has bought back on the very same debt that they're suing us [sic],

bought the property back. There's a legal presumption that the [B)ank has been satisfied, and my

case before Judge Angelos can't go forward unless and until the [B]ank complies with the

Deficiency Judgment Act." (Id., 5-6).

                    When queried by the Court as to why the Petition had not been filed in Judge

Angelos' case, Petitioner's counsel replied: "[b]ecause the Act requires that all Petitions under

[the] Deficiency Judgment Act be supplementary proceedings in the proceedings in which

judgment was entered. No judgment had been entered yet before Judge Angelos." (Id., 6).

Counsel later asserted that, because the Loan debt sued upon in both cases is the same, "the

Properties have nothing to do with it," pointedly admonishing the Court to "read the Statute, sir .

. . [i]t says that a debtor, obligor, guarantor, [a surety], or any person liable, directly or indirectly

to the judgment creditor for the payment of the debt." (Id., 6-7). Petitioner's counsel went on to

cite to Munoz, for its holding that the plaintiff bank was disallowed from pursuing execution on

additional properties owned by the obligors due to the failure to file a timely Deficiency

Judgment Petition subsequent to acquiring the commercial property that was mortgaged by the

Munozes in Judge Bartle's case. (Id., 7-lO)(emphasis added).                                            However, the Short Street

Property at issue in Judge Angelos' court is no longer owned by the Maruscos, having been

purchased by the Petitioner at a Sheriff's sale, not to mention that it is not subject to execution by

the Plaintiff Bank in this case.



9
     The action in Mortgage Foreclosure filed by the Plaintiff Bank against Michmax, LLC and the Petitioner and captioned at Number 11-
002616, involving the Short Street Property purchased by the Petitioner, is assigned to the Honorable Spiros E. Angelos of this Court. The
instant action in foreclosure filed by the Plaintiff Bank against the Marusco Defendants that involves the Defendants' Jefferson Avenue real estate
in which the Petitioner possesses no ownership interest whatsoever is assigned to the undersigned Judge.

                                                                        6
                However, counsel for the Petitioner continued to insist that, as a debtor that is

purportedly directly or indirectly liable for repayment of the Loan debt under the Act, Petitioner

was entitled to complete discharge of the Short Street action because the Plaintiff had not sent

notice of its timely filed Deficiency Act Petition in the instant Jefferson Avenue action to the

Petitioner. (Id., 11-14).   Counsel for the Plaintiff responded that, since the Petitioner was not

suable as a debtor with personal liability for the Loan debt, it was unnecessary to send such

notice to the Petitioner, period. (Id., 12-14).   Plaintiff's counsel went on to explain that the Short

Street case before Judge Angelos is an in rem action that is not based upon a contract or the Loan

note. (Id., 14). Plaintiff's counsel added that the only relief available to the Petitioner, if it were

a proper party to the proceedings before this Court, would be a fruitless discharge of a clearly

nonexistent personal liability on the Loan debt. (Id., 13-14). Counsel continued by arguing that,

"what the Court cannot do, and what this Act does not provide, is (to allow] for the relief that's

been requested by [the Petitioner], which is to [discharge] a separate action dealing with separate

property that is his only interest in this action." (Id., 14-15). When Petitioner's counsel argued

that the Petitioner had been sued under §8103(b) for being "directly or indirectly" liable on the

Loan debt [as "debtor" is defined in §8103(g)], Plaintiff's counsel countered that the Petitioner

was sued in Judge Angelos' case only for having title on the Short Street Property after a tax lien

sale and that the Petitioner is not a debtor with personal liability who is entitled to relief under

the Act. (Id., 15-20).

              Petitioner's counsel retorted that Petitioner is deserving of relief under the Act

because the Plaintiff is "taking our property," to which Plaintiffs counsel responded, "[not] in

any case ... there was the [Michmax] original obligation under the Note and Mortgage, and the

Marusco obligation under the [guaranty]. .. but there is no personal liability as to [the Petitioner],



                                                   7
the entity, with respect to this debt." (Id., 20).      Counsel said that Petitioner's Short Street

Property was purchased with a pre-existing mortgage lien, a circumstance that does not make the

Petitioner liable for the debt, nor allows for the Petitioner to receive relief under the Act. (Id., 20-

21). Petitioner's counsel said that his client was, therefor, indirectly liable for the judgment and

entitled to relief under Subsection (d) of the Act as "any person interested in any real estate

which would, except for the provisions of this section, be bound by the judgment." 42 Pa C.S.

§8103 (d). (Id.). Nevertheless, the remainder of that provision reads that such an individual or

entity... "may file a petition, as a supplementary proceeding in the matter in which the judgment

was entered, in the court having jurisdiction, setting forth the fact of the sale, and that no petition

has been filed within the time limited by section 5522 to fix the fair market value of the property

sold, whereupon the court, after notice as prescribed by general rule, and being satisfied of such

facts, shall direct the clerk to mark the judgment satisfied, released and discharged." 42 Pa. C.S.

§8103 (d). (Id., 23). Nonetheless, there has been no judgment entered, and thus no Deficiency

Judgment Act Petition to set the fair market value of the Petitioner's Short Street Property in

Judge Angelos' case in which the Petitioner is a named Defendant, and the Plaintiff, indeed, has

filed a Petition under the Act in the instant case, a fact that is intrinsic to the Petitioner's prayer

for relief on grounds of not receiving notice thereof. Therefore, Subsection (d) of the act is

inapplicable to the Petitioner.

             Counsel for the Petitioner argued that, if the Plaintiff had not filed a Petition

instantly, how could the Petitioner be deprived of rights when they filed it without noticing the

Petitioner who was entitled to notice in its view? (Id., 22-24). Counsel additionally posited that,

if the Plaintiff had not filed a Petition under the Act in this action, the Marusco Defendants' debt

would have been fully satisfied as a result, necessitating a discharge of Judge Angelos' case



                                                   8
against the Petitioner as well. (Id., 22). Plaintiff's counsel argued in return that Petitioner's

counsel is proffering a piecemeal, inaccurate interpretation of the Act, and re-emphasized that

the Petitioner is not personally liable to the Plaintiff on the subject mortgage Loan debt under

Subsection (b) of the Act, and thus not entitled to notice of a Deficiency Judgment Petition that

was clearly filed under Subsection (d) of the Act. (Id., 23-24). Moreover, according to Plaintiff's

counsel, in an in rem proceeding, the mortgage follows the property that is the subject of the

mortgage, not the individual who owns it. (Id., 23-24). When Petitioner's counsel claimed that

the Petitioner is indirectly liable for the mortgage debt because the Ban1c was ta1cing its property

that it owns as a terre-tenant and should, in such a capacity, have the right of protection under the

Act, Plaintiff's counsel responded that this is not what the Act says. (Id., 24-27, 33). Plaintiff's

counsel refuted the Petitioner's terre-tenant's claim with argument that, if a deficiency were to

remain following the .sale of the Jefferson Avenue and the Short Street Properties, the Plaintiff

could not sue the Petitioner for the remainder because the Petitioner, who held the Short Street

Property subject to the Plaintiffs superior preexisting mortgage lien, has no personal liability to

repay the Loan debt. (Id., 27-28, 32). Petitioner's counsel then contended that, if there is no

legal precedent for a terre-tenant being subject to the Act, "then this is a case of first impression,

I believe." (Id., 28).

                 This Court entered the Order denying the within Petition and this timely appeal

followed. The Petitioner has submitted the following Concise Statement of Matters Complained

of on Appeal:

"(a) [The Plaintiff] executed and purchased the real property of [the Defendants] in the above-
captioned matter for the debt owed to it by Michmax, LLC.

(b) [The Plaintiff] now seeks to collect the balance of that debt from [the Petitioner] in the
matter docket(ed] at [Delaware County Court of Common Pleas] No. 11-2616.



                                                  9
(c)   To continue to seek the balance due on the Michmax debt, [the Plaintiff] is required to
comply with the dictates of the Pennsylvania Deficiency Judgment Act, 42 Pa. C.S. §8103(a);
Munoz v. Sovereign Bank, [supra].

(d)      [The Petitioner.] as a terre-tenant (legal title holder to real property formerly titled to
Michmax LLC)[,J is a 'debtor' as defined under [the Act], being a 'person liable directly or
indirectly to a judgment creditor [the Plainti:ffJ for the payment of a debt [[owed by} Michmax
LLC].

(e)    As such[,] [the Plaintiff] was obligated to comply with 42 Pa. C.S. §8103(d) and present a
petition to fix fair-market value against the debtor and 'any person interested in any real estate
which would, except for the provisions of this section[,] be bound by the judgment.' See
§8103(d)m (emphasis in original).

(f)    While [the Plaintiff] filed a Petition timely, it did not name [the instant Petitioner] in said
Petition; it did not serve a copy of said petition upon [the instant Petitioner;] and it did not Notice
[the instant Petitioner] of said filing, all in violation of the dictates of §8103(b) [of the Act].

(g)    Accordingly, it was an abuse of discretion and error of law [for the Court] to deny [the
Petitioner] the protection of the Deficiency Judgment Act upon the finding that [the Petitioner]
'is not personally liable for the underlying debt or deficiency judgment . . . and therefore
§8103(a) of the Act is inapplicable[.']

(h)     Personal liability is defined as:

                 'A kind of responsibility for the payment or
                 performance of an obligation which exposes the
                 personal assets of the responsible person to payment
                 of the obligation.' (See Black's Law Dictionary,
                 Fifth Edition, West Publishing Co., St. Paul Minn.
                 1979, p. 1030).

[(i)] 730 and 736 Short Street are the personal assets of [the Petitioner], the legal and lawful
recorded title holder from whom [the Plaintiff] is seeking to collect on the debt of Michmax LLC
in the matter docketed at [Delaware County Court of Common Pleas] No. 11-2616]." Toe
Petitioner's Concise Statement of Matters Complained of On Appeal, unnumbered pps. 1-3.


                                             Discussion

               The Petitioner's recitation of the purported facts of this litigation takes up much of

its Concise Statement and requires some comment. While it is true that the Plaintiff Bank

executed and purchased the Marusco Defendants'          Jefferson A venue property at issue in the



                                                  10
above-captioned matter so as to obtain repayment of the Loan debt owed by Michmax, LLC, it

must be stressed that litigation over whether the Petitioner's Short Street Property might be

applied to repayment of the remaining Loan balance will be decided in Judge Angelos' court,

and not this one. (Concise Statement, Paragraphs (a), (b), (g), (h) and (i)). Moreover, other than

the Petitioner's factually and legally unsustainable assertion of a failure to give notice to an

entity bearing no personal liability fOI repayment of the Loan debt, nor possessing any real or

imagined interest in the Jefferson Avenue property of the Marusco Defendants, it is plain beyond

peradventure that the Plaintiff has, indeed, complied with the requisites of the Act in seeking

repayment of the balance due thereupon in this action under 42 Pa. C.S. §8103(a)(b) and (d), and

Munoz v. Sovereign Bank, supra. (Concise Statement, Paragraph (c)).

           Further, even if the Petitioner could make an arguable claim to a right of protection

under the Act for a terre-tenant who owns the Short Street Property subject to the Plaintiffs

mortgage lien, the fact that Petitioner is not personally liable to repay the Loan debt in this action

involving execution upon the Marusco Defendants'          Jefferson Avenue Property renders this

contention wholly frivolous. (Concise Statement, Paragraph (d). Hence, because there was no

requirement of notice to the Petitioner of the Plaintiff's filing of its Deficiency Judgment Act

Petition in the instant case, the Plaintiff cannot be charged with non-compliance with 42 Pa. C.S.

§8103(b) and (d). (Concise Statement, Paragraphs (e) and (f)).


                                             Conclusion

           The objective of the Deficiency Judgment Act, 42 Pa. C.S. §8103, is to relieve a

debtor of further personal liability to the creditor, if the real property taken by the creditor on an

execution has a fair market value, as of the date of the execution sale, sufficient so that the

creditor may dispose of the property to others without a net loss to the creditor.         Loukas v.


                                                 11
Mathias, 931 A.2d 661 (Pa. Super. 2007). The Deficiency Judgment Act is aimed at shielding a

mortgagor-debtor from a mortgagee who would purchase mortgaged property for less than its

fair market value and then reduce the entire mortgage debt only by the property's purchase price.

Fidelity Federal Savings & Loan Association v. Capponi, supra.           The Petitioner has sought

discharge of his purported "personal liability" in a foreclosure action to which he is not a party to

a loan to which he is not a signatory on novel grounds that are wholly unavailable under the Act.

The relief requested could not be fashioned by the most adventurous of courts under the

prohibitive facts and circumstances sub judice.

            The scope of the Pennsylvania Superior Court's review in deficiency judgment

proceedings is limited to assessing whether sufficient evidence exists to sustain the trial court's

judgment, or whether the court committed reversible error of law.        Citicorp Mortgage, Inc. v.

Morrisville Hampton Village Realty Ltd. Partnership, 690 A.2d 723, 725 (Pa.Super. 1997);

Fidelity Federal Savings & Loan Association v. Capponi, supra.

             For all of the foregoing reasons that have been exhaustively set forth hereinabove,

there is no error whatsoever in this Court's findings that: 1) section 8103(d) of the Deficiency

Judgment Act is inapplicable to the Petitioner because the Plaintiff Bank timely filed its Petition

to Fix Fair Market Value in this action;      2) the properties at issue in this action are 1123

Jefferson Avenue and 1127 Jefferson Avenue, Woodlyn, Pennsylvania; the fair market values for

the properties have been set, and a deficiency judgment exists; 3) the properties to which the

Petitioner has purported interest are 730 Short Street and 736 Short Street, Prospect Park,

Pennsylvania, and are subject to a separate pending action; and 4) the Petitioner is not personally

liable for the underlying debt or deficiency judgment entered in this action, and therefore,

Section 8103(b) of the Act is inapplicable to the Petitioner.      Hence, the Order denying the



                                                  12
Petitioner's Petition Pursuant to Pennsylvania's    Deficiency Judgment Act, 42 Pa C.S. §8103,

must not be reversed on appeal.


                                             BY THE COURT:



                                             CHARLES B. BURR, II                        S.J.




                                               13